Citation Nr: 1224203	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  03-35 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with steatosis of the liver with early fibrosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to February 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In March 2010, the Board granted service connection for a right shoulder disorder and denied entitlement to an increased initial rating for lipoma scars, rated as 10 percent disabling prior to October 23, 2008, and rated as 20 percent disabling beginning on that date.  The Board also denied an initial rating in excess of 10 percent for GERD with steatosis of the liver with early fibrosis.  The Veteran appealed the case to the United States Court of Appeals for Veterans Claims (Court).  A Memorandum Decision was received in September 2011, and the Court entered Judgment the following month, affirming the Board's decision regarding the claim for increased ratings for lipoma scars.  However, per the Court's decision, the Board's denial of an increased rating for GERD was vacated.  The claim was remanded to the Board for readjudication consistent with the Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Preliminarily, VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the AMC should request all VA medical records pertaining to the Veteran since 2009.  

The most recent evaluation regarding the Veteran's service-connected GERD with steatosis of the liver with early fibrosis was conducted in September 2008.  At that time, his symptoms included dysphagia, heartburn, epigastric pain, scapular pain, arm pain, passing of back-tarry stools, nausea, and vomiting.  These symptoms occurred constantly.  After all outstanding medical records are associated with the claims file, a contemporaneous and thorough VA examination (which takes into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his GERD, on appeal.  With any necessary authorization from the Veteran, any records that are not currently included in the claims file should be obtained and added to the file.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the severity of the service-connected GERD with steatosis of the liver with early fibrosis.  The claims file must be made available to and pertinent documents therein reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be conducted as deemed necessary by the examiner to properly evaluate the Veteran's service-connected GERD.  The examiner should record pertinent medical complaints, symptoms, and clinical findings.  In particular, the examiner should comment upon the presence or absence, and the frequency or severity of the following symptoms due to GERD: persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The severity of the health impairment experienced by the Veteran, if any, should be fully assessed and descriptive terms such as mild, moderate, and severe may be used.  Moreover, the examiner should discuss whether bowel disturbances are occasional or constant, and if diarrhea or constipation is present.  If any symptoms found are not related to the service-connected GERD the examiner should so state.  If the examiner is unable to disassociate nonservice-connected symptoms from service-connected symptoms, the examiner should so state.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After the requested examination has been completed, the AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the AMC must implement corrective procedures at once.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  All pertinent Diagnostic Codes , to specifically include 7319 and 7346, must be discussed.  Extra-schedular consideration must also be given and discussed in full.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

